                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 19-00084 AG (JDEx)                                 Date      January 30, 2019
 Title         CLEANFUTURE, INC. v. MOTIVE ENERGY, INC., ET AL.




 Present: The Honorable        ANDREW J. GUILFORD
          Melissa Kunig                              Not Present
          Deputy Clerk                        Court Reporter / Recorder                   Tape No.
         Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:          [IN CHAMBERS] ORDER TO SHOW CAUSE CONCERNING
                       SUBJECT MATTER JURISDICTION

Plaintiff filed this breach of contract case in federal court, asserting diversity jurisdiction. The
Court has concerns about whether it has jurisdiction over this case.

The Court must jealously guard its jurisdiction. Olmos v. Residential Credit Sols., Inc., 92 F. Supp.
3d 954, 955 (C.D. Cal. 2015). Courts have diversity jurisdiction over cases where the parties are
diverse and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. For purposes of
complete diversity, a corporation is a citizen of both its state of incorporation and the state where it
has its principal place of business. Id. Plaintiff’s complaint fails to adequately show jurisdiction. They
state only that CleanFuture is an Oregon Corporation but don’t provide CleanFuture’s principle
place of business, a vital piece of information in the diversity analysis. (Compl. ¶ 15.)


Accordingly, Plaintiff is ORDERED TO SHOW CAUSE by February 8, 2019, as to why this case
should not be dismissed for lack of jurisdiction. Defendants may submit a response within seven
days of Plaintiff’s filing.
                                                                                                :    0
                                                        Initials of Preparer      mku

                                             CIVIL MINUTES - GENERAL
                                                     Page 1 of 1
